Case 2:19-cv-07485-VBF-PD Document 39 Filed 10/26/20 Page 1 of 2 Page ID #:339



  1

  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    JACK ORLANDO JOHNSON,                    Case No. CV 19-07485-VBF (PD)
 12                     Plaintiff,              ORDER ACCEPTING FINAL
                                                REPORT RE: DEFENDANT’S
 13          v.                                 MOTION TO DISMISS
 14    J. MILSON,                               PLAINTIFF’S FIRST AMENDED
                                                COMPLAINT AND ADOPTING
 15                     Defendant.              FINDINGS, CONCLUSIONS,
                                                AND RECOMMENDATIONS OF
 16                                             UNITED STATES MAGISTRATE
 17                                             JUDGE

 18
 19         Pursuant to 28 U.S.C. § 636, the Court has reviewed Defendant’s
 20   motion to dismiss Plaintiff’s First Amended Complaint, the records on file
 21   herein, and the Final Report and Recommendation of United States

 22   Magistrate Judge. Further, the Court has engaged in a de novo review of

 23   those portions of the Report and Recommendation to which objections have

 24   been made. The Court accepts the findings and recommendations of the

 25   Magistrate Judge and adopts them as its own findings and conclusions.

 26
 27
 28
Case 2:19-cv-07485-VBF-PD Document 39 Filed 10/26/20 Page 2 of 2 Page ID #:340



  1         IT IS THEREFORE ORDERED that Defendant’s motion to dismiss
  2   Plaintiff’s First Amended Complaint is granted and the action is dismissed
  3   without prejudice.
  4

  5   DATED: October 26, 2020            /s/ Valerie Baker Fairbank
  6
                                         VALERIE BAKER FAIRBANK
  7                                      UNITED STATES DISTRICT JUDGE

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            2
